department of the treasury internal_revenue_service washington d c tax exempt ano govemneut entities division number release date date date uniform issue list contact person identification_number telephone number employer_identification_number dear this is in response to your ruling_request dated date regarding a series of rulings in connection with distributions of a grant to a foreign government with respect to a project to fund infrastructure design repair construction reconstruction and improvement of public schools roads and city streets you state that mis an organization that is tax-exempt within the meaning of sec_501 of the internal_revenue_code code and is classified as a private_foundation under sec_509 pursuant to m's articles of incorporation it is organized exclusively for charitable or educational_purposes within the meaning of sec_501 ris a country that has experienced considerable economic deterioration where a significant percentage of the population is impoverished as such r has scarce resources for restoring infrastructure m proposes three charitable projects project’ m intends to make disbursements of a grant to the government of r which grant is to be used for the exclusive charitable purpose of financing the design construction reconstruction and improvement of public schools in varying stages of disrepair located in city and various outlying areas in r the school project funds will be used to rehabilitate the the first project is to renovate public schools school physical structures of certain schools and build new additions to other schools that require the schools are owned by the government of r and are governed through expanded facilities the regional governing bodies the school project agreement requires that the government of r conduct educational activities in these buildings supported by a regular faculty and curriculum with a ragular enrolled student body of pupils or students in attendance the agreement also requires that the government of r make the schools available to the general_public free of charge for at least twenty years after the completion of the school restoration the agreement provides that the government cannot sell lease or otherwise transfer or change the primary use of any school property for at least the same twenty year period the government of has adopted and is required to use in good_faith policies prohibiting discrimination based on color national or ethnic origin in all aspects of the operations of the schools and shall make this policy known to the public to demonsirate compliance with these agreements including statistical records of the racial compositions of the student body to evidence this non-discrimination policy records are required to be maintained the grant funds are to be used to m plans to make disbursements of a grant to the government of r to be used for the the remaining two charitable projects are to distribute funds to the government of r one to provide funding for the financing construction and improvement of public roads road project’ and the other to provide the financing construction and improvement of city streets street project exclusive charitable purpose of financing the design construction reconstruction and improvement of portions of a public road network in r rehabilitate portions of the existing road network in varying stages of disrepair thereby assisting public transport supporting the supply of goods and services in impoverished areas and benefiting the citizens of r the agreement has identified certain public roads that are owned and maintained by the government of r the government of r agrees to make the roads available to the general_public free of charge for at least ten years from the date the work is completed similar to the street project involves rehabilitating portions of the streets in disrepair in city the road project m makes disbursements of a grant to the government of r which is required to be used for the exclusive charitable purpose of financing the design construction reconstruction and improvement including the removal of rallway lines of public street network in city the street is owned by the municipality of city and is used by the general the agreement for this project requires that the government of r to agree that the public streets will bs available to the general_public free of charge for at least ten years from the date the work is completed the agreements are binding international agreements and are designed to fund and monitor grant-related expenses such as the reporting documentation and supervision requirements of the grants use of funds for any other purpose including specifically the grant agreements provide specific prohibitions on the funding producing or distributing weapons including chemical and biological weapons items of mass destruction other goods intended for use in warfare or terrorism or illegal drugs engaging in financing or otherwise providing material support for acts of war or terrorism or illegal drug trade carrying on propaganda or otherwise attempting to influence the outcome of any specific local provincial or government body entity or authority influencing the outcome of any specific local provincial or government public election or carrying on directly or indirectly any voter registration drive with respect ta any such election or political campaigns lobbying or influencing_legislation or voters marking grants to individuals for travel or study or to any charitable_organization that is not or is not treated as public charity for purposes of the code or purchasing any x goods or services specifically m has represented that no the government of r has also agreed not to use any of the funds provided by m directly or indirectly to purchase goods that have been produced manufactured extracted or processed by any country subject_to u s embargo or sanctions lastly the grant agreements also prohibit any disqualified_person as defined in sec_4946 of the code from recelving grant funds whether as grants or compensation_for services disqualified persons will be involved in or benefit from the financing construction including being the recipients of any construction projects or improvement of the schools roads and or streets pursuant to the above projects the government of b is required to use the international procurement practices and procedures and the guidelines of standard bidding and internationally accepted contract forms of the world bank to secure services good and materials all such contracts are furnished to m for review prior to the authorization by the government of r of such contract to ensure that the terms of the grant agreement are met for each project the government of r must substantiate that it has obtained services or that invoices and evidence of supplies have been purchased for which it seeks reimbursement in addition the government of r must demonstrate that all payment must be provided to m other terms and conditions of the agreement governing the project have been met grant funds by the government is restricted to charitable use all work performed must meet or exceed the construction codes of r in effect during the there must be an on-site supervisor for each construction site hired using the construction competitive bidding procedures and guidelines based on the standards set by the world bank grant amounts are subject_to stated monthly limits and overall aggregate limitations the government of r must provide m with a monthly progress report including a comparison on the if the government of r exceeds the budgeted amounts actual costs to the estimated budget in addition if any expenses are below the monthly limit the is required to pay any differences excess cannot be used for any other expense and its availability lapses provide documentation of the payment of the expenses it incurs the required_documentation includes any and all invoices salary payment records or information bank statements detailing the payments made and any information necessary to describe any assets or supplies acquired r is required to the use of all documentation must be provided to m and determined by m to be in compliance with the terms and conditions of the grant agreements m has the ability to unilaterally terminate the agreement for any reason including lack of performance or diversion or misuse of funds any grant funds remaining in the accounts after the completion of the project must be repaid to m m will monitor through extensive supervision and documentation the flow of funds for its charitable projects funds transferred electronically must be maintained in segregated accounts owned by the government of r and dedicated to the projects any disbursements pursuant to the grant agreements are made for work performed and supplies obtained supporting documentation and certification are obtained post-disbursement any advance_payment requested must detail the use of the funds and documentation evidencing the expenditures must be provided to m as information is received m conducts an inquiry to ensure that there is duplication of funding requests the project manager and the other administrative staff members of m provide administrative services to implement and monitor the grants provided to the government of r these persons monitor the progress of the projects and ensure that al documentation and other necessary paperwork are in proper order the staff visits the project sites to ensure compliance with the terms and conditions of the grant agreements and to facilitate information regarding the projects in addition to the other controls each grant agreement contains a compliance plan and procedures to comply with u s laws to prevent the support of terrorist activities rulings requested m has requested the following rulings the grant is for exclusively charitable program-related activities for purposes of the code because they will be used exclusively in the impoverished country of r to create essential public works for the general_public of r and will combat community deterioration the funds disbursed pursuant to the grant agreements will not cause the imposition of any of the private_foundation_excise_taxes and specifically a the tax on net_investment_income under sec_4940 does not apply to the retum to m of its previously awarded grant funds because such funds represent a nontaxable repayment of principal rather than net_investment_income in the event that m acquires ownership of the accounts any interest earned or currency exchange gain or losses produced after m acquires ownership will need to included by m under sec_4940 as items in its calculation of net_investment_income the government of r is unrelated to m and the funds disbursed pursuant to the grant agreements to the government of r will nat create any self-dealing pursuant to sec_4941 and furthermore there is no indirect act of self-dealing under the facts described c d e f the funds disbursed pursuant to the grant agreements are qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 the funds disbursed pursuant to the grant agreements do not create any business holdings within the meaning of sec_4943 the funds disbursed pursuant to the grant agreements do not create any jeopardizing investments within the meaning of sec_4944 the funds provided pursuant te the grant agreements are for exclusively charitable purposes and are not taxable_expenditures pursuant to and are not subject_to the expenditure_responsibility_rules of sec_4945 because the grants are made to the government of r and the government will make no secondary grants of the funds but only payments of compensation_for goods and services received the grant agreements will not give rise to unrelated_business_taxable_income under sections of the code and the payments to the project manager are fees for personal services rendered in connection with m's program related charitable activities and are qualifying distributions made in furtherance of m's exempt purposes as compensation and not grants law sec_170 2b and of the code both refer to organizations organized and operated exclusively for charitable purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations sec_512 of the code defines unrelated_business_taxable_income as gross_income derived from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose ar function sec_513 of the code provides that trade or business’ includes any activity which is carried on fer the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may of may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit section of the code imposes an excise_tax on the net_investment_income of a private_foundation sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation section of the code defines self-dealing as any direct or indirect person person disqualified_person a sale_or_exchange or leasing of property between a private_foundation and a disqualified b lending of money or other extension of credit between a private_foundation and a c furishing of goods services or facilities between a private_foundation and a disqualified payment of compensation or payment or reimbursement of expenses by a private e transfer to or use by or for the benefit of a disqualified_person of the income or assets f agreement by a private_foundation to make any payment of money or other_property to a foundation to a disqualified_person of a private_foundation government_official as defined in sec_4946 other than certain employment agreements sec_4941 d d of the code provides that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public sec_4942 of the code imposes an excise_tax on a private foundation's undistributed_income defined as its distributable_amount less qualifying distributions sec_4942 a of the code defines a qualifying_distribution as including any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 c b other than contributions te organizations controlled by the foundation or by disqualified persons or to private nan-operating foundations certain sec_4943 of the code imposes an excise_tax on the excess holdings by a private_foundation in business enterprises sec_4944 of the code imposes an excise_tax on a private foundation's making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that an investment is not jeopardizing if its primary purpose is to accomplish c purposes and no significant purpose is the production_of_income or the appreciation of property sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain to grant funds to an organization unless it is described in sec_509 or or requirements are met d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non-170 c b purpose sec_4946 of the code defines disqualified persons with respect to a private_foundation as substantial contributors foundation managers owners of a substantial_contributor family members of an individual who is one of the above entitie sec_35 owned by one of the above and certain government officials sec_4946 of the code defines for purposes of sec_4941 the term government_official means with respect to an act of self-dealing described in sec_4941 an individual who at the time of such act holds any af the following offices or positions other than as a special government employee as defined in section a of tile united_states_code c an elective_public_office in the executive or legislative branch of the government of the united_states c an office in the executive or judicial branch of the government of the united_states appointment to which was made by the president c a position in the executive legislative or judicial branch of the government of the united states-- c a which is listed in schedule c of rule vi of the civil service rules or b the compensation_for which is equal to or greater than the lowest rate of basic_pay for the senior executive service under sec_5382 of title united_states_code c a position under the house of representatives or the senate of the united_states held by an individual receiving grass compensation at an annual rate of dollar_figure or more c an elective or appointive public_office in the executive legislative or judicial branch of the government of a state possession_of_the_united_states or political_subdivision or other area of any of the foregoing or of the district of columbia held by an individual receiving gross compensation at an annual rate of dollar_figure or more c a position as personal or executive assistant or secretary to any of the foregoing or c a member of the internal_revenue_service oversight_board section big_number c -1 d of the income_tax regulations regulations provides that the term charitable includes relief of the poor and distressed or of the underprivileged erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to combat community deterioration sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_53 d -3 b of the foundation and similar excise_taxes regulations ‘foundation regulations provides generally that under sec_4941 d d of the code the furnishing of goods services or facilities by a private_foundation to a disqualified_person shail not be an act of self-dealing if such goods services or facilities are made available to the general_public on at least as favorable a basis as they are made available to the disqualified_person so long as such goods services or facilities are functionally related to the exercise or performance by a private_foundation of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 c sec_53_4941_d_-3 of the foundation regulations provides that for purposes of this paragraph the term general_public shall include those persons who because of the particular nature of the activities of the private_foundation would be reasonably expected to utilize such goods services or facilities this paragraph shall not apply however uniess there are a substantial number of persons other than disqualified persons who are actually utilizing such goods services or facilities thus a private_foundation which furishes recreational or park facilities to the general_public may fumish such facilities to a disqualified_person provided they are furnished to him on a basis which is not more favorable than that on which they are furnishes to the general_public sec_53_4942_a_-3 of the foundation regulations defines a qualifying_distribution as including any amount including program-related investments and reasonable and necessary administrative expenses paid to accomplish sec_170 of the code purposes other than certain contributions to organizations controlled by the foundation or one or more disqualified persons or to ron-operating private_foundations sec_53_4943-10 of the foundation regulations provides that business holdings do not include program-related investments sec_53_4944-3 of the foundation regulations defines a program-related investment’ as an investment which possesses the following characteristics its primary purpose is to accomplish sec_170 of the code purposes i ii no significant purpose is the production_of_income or the appreciation of property ii ne purpose is to accomplish sec_170 c d of the code purposes and sec_53_4945-2 of the foundation regulations provides that a grant by a private_foundation to an organization described in sec_809 or of the code does not constitute a taxable_expenditure by the foundation under sec_4945 other than under sec_4945 if the grant by the private_foundation is not earmarked to be used for any activity described in sec_4945 d or is not earmarked to be used in a manner which would violate sec_4945 or and there does not exist an agreement oral or written whereby the grantor foundation may cause the grantee to engage in any such prohibited aotivity or to select the recipient to which the grant is to be devoted for purposes of this paragraph a i grant by private_foundation is earmarked if the grant is given pursuant to an agreement oral or written that the grant will be used for specific purposes sec_53_4945-2 of the foundation regulations provides that for purposes of sec_53_4945-2 an organization shall be considered a sec_509 of the code organization if is treated as such under sec_53_4945-5 of the regulations sec_53_4945-2 a i of the foundation regulations provides that a grant by a private_foundation to fund a specific project of a public charity is not a taxable_expenditure by the foundation under sec_4945 of the code to the extent that it a b the grantis not earmarked within the meaning of sec_53_4945-2 i of the regulations to be used in an attempt to infiuence legislation and the amount of the grant together with other grants by the same private_foundation for the same project for the same year does not exceed the amount budgeted for the year of the grant by the grantee organization for activities of the project that are not attempts to influence legislation if the grant is for more than one year the preceding sentence applies fo each year of the grant with the amount of the grant measured by the amount actually disbursed by the private_foundation in each year or divided equally between years at the option of the private_foundation the same method of measuring the annual amount must be used in all years of a grant this paragraph a i applies without regard to whether the public charity has made the election under sec_601 h sec_53_4945-2 of the foundation regulations provides that for purposes of determining the amount budgeted by a prospective grantee for specific project activities that are not attempts to influence legislation under section sec_3 a i a private_foundation may rely on budget documents or other_sufficient_evidence supplied by the grantee organization such as a signed statement by an authorized officer director or trustee of such grantee organization showing the proposed budget of the specific project unless the private_foundation doubts or in light of all the facts and circumstances reasonably should doubt the accuracy or reliability of the documents sec_53_4945-4 of the foundation regulations provides that for purposes of sec_4945 of the code the term grants shalll include but is not limited to such expenditures as scholarships fellowships internships prizes_and_awards grants shall also include loans for purposes desoribed in sec_170 and program related investments such as investments in small businesses in central cities or in businesses which assist in neighborhood renovation similarly grants inolude such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations’ exempt purposes whether or net such payments are solicited by such recipient organizations conversely grants de not ordinarily include salaries or other compensation to employees for example grants do nat ordinarily include educational payments to employees which are includible in the employees incomes pursuant te sec_61 in addition grants do not ordinarily include payments including salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation sec_53_4945-4 of the foundation regulations provides that a grant by a private_foundation to an organization described in sec_509 or af the code which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee regardless of the application of sec_53_4945-4 j of the regulations if the grant is made for a project which is to be undertaken under the supervision of the sec_509 or organization and such grantee organization controls the selection of the individual grantee this rule shall apply regardless of whether the name of the individual grantee was first proposed by the private_foundation but only if there is an objective manifestation of the sec_509 of organization's control_over the selection process although the selection need not be made completely independently of the private_foundation for purposes of this rule an organization shali be considered a sec_509 organization if itis treated as such under section sec_3 a sec_53_4945-5 of the foundation regulations cross-references sec_53_4945-4 for the definition of grants for purposes of sec_4945 of the code sec_53_4945-5 a iii of the foundation regulations provides that a foreign government or agency_or_instrumentality is treated as a section a of the code organization for purposes of sec_53_4945-5 even if to any such organization must be made exclusively for c b purposes it is not described in sec_501 c however a grant sec_53_4945-5 of the foundation regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation te the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for such purpose a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that cartain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation grant i to repay any portion of the amount granted sec_53_4945-5 of the foundation regulations provides that except as provided in subparagraph of this paragraph in order to meet the expenditure_responsibility requirements of sec_4948 h a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee ii to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section iil to maintain records of receipts and expenditures and to make its books_and_records which is not used for the purposes of the available to the grantor at reasonable times and iv not to use any of the funds- a to cary on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 directly or indirectly any voter registration drive within the meaning of sec_4945 d of or b to influence the outcome of any specific public election or to carry on c to make any grant which does not comply with the requirements of section d to undertake any activity for any purpose other than one specified in sec_170 the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment for the purchase of capital equipment or for general support provided that neither the grants nor the income therefram may be used for purposes other than those described in sec_170 rev ru c b organization to a city transit authority for the purpose of maintaining a mass transportation system qualified as a charitable disbursement in furtherance of the grantor’s exempt_purpose ‘the service stated that the charitable element in facilitating public transportation is established in the statute of charitable uses eliz repair of bridges ports havens causeway sec_150 held that a grant by a sec_501 of the code i which recagnized as charitable the and highways revrul_71_460 1971_2_cb_231 held that a sec_501 of the code organization may conduct part or all of its charitable activities in a foreign_country revrul_74_125 c b held that a private foundation's payments to consultants were not grants under sec_4945 of the gode the foundation's activities included disseminating publications and developing and conducting training programs to assist educators in using improved educational methods the consultants’ services included the development of model curricula in a particular educational area and the design of materials to assist educators in the performance of their educational functions the service reasoned that the consuttants' services were personal services assisting the foundation in planning and developing its projects under sec_53 a of the regulations rul 1976_2_cb_369 held that the use of a private_foundation museum's private rev road for access to the adjacent headquarters and manufacturing plant of a corporation disqualified_person during the same hours the road is used by the general_public as a thoroughfare connecting two public streets was not an act of self-dealing under sec_4041 of the code analysis ruling domestic corporations exempt from taxation under sec_501 c of the code may conduct all or part of their charitable activities in a foreign_country activities that are charitable within the meaning of sec_501 when carried on within the united_states may be carried on in the determination of whether an activity is charitable depends on the type of a foreign_country activity conducted based on the information submitted by m the grants will be made exclusively for the charitable purpose under sec_501 and sec_170 of the code of erecting or maintaining public schools building and maintaining public roads and facilitating public transportation see revrul_71_29 which provides that the charitable element of in facilitating public transportation is established in the statute of charitable uses which recognized as charitable the repair of bridges and highways such activity also helps to alleviate distress in a poverty-stricken area and combat community deterioration moreover m has taken reasonable steps to ensure that the grants will be used exclusively for the intended charitable purposes and not diverted for non- charitable purposes ruling sec_4940 of the code generally imposes a tax on the net_investment_income of a private_foundation net_investment_income is the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds allowable deductions see sec_4940 gross_investment_income is the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 royalties and similar sources but only including any such income that is taxed as unrelated_business_income under sec_511 disposition of property used for the production of gross_investment_income and property used for the production_of_income included in computing the tax imposed by sec_511 unless gain_or_loss from the sale_or_other_disposition of such property is already taken into account for purpose of the tax under sec_511 with certain modifications capital_gain_net_income includes gains and losses from the sale or other m intends to make one or more distributions of pursuant to the grant agreements the minister ‘of justice of r has opined that the government of r owns the accounts under r law m's right to acquire or transfer all or a portion of each account is permitted only to ensure compilance with the terms and conditions of the grant and compiiance with u s laws thus m has represented that any interest or earnings is the interest and earnings_of r government of r is required to return grant funds to m such funds should be considered a return of principal provided that the amount of the funds are not in excess of the grant principal due to be returned to m generate any'net income or capital_gain for m therefore a return to m of grant funds would not result in net_investment_income that would be taxable under sec_4940 of the code however when the funds are returned to m anly subsequent earnings on these funds would be subject_to tax under sec_4940 m has represented that the grant program as described will not f for any reason the ruling generally transactions between a disqualified_person and a foundation are subject_to the self- dealing rules set forth in sec_4941 of the code sec_4941 defines self-dealing’ to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person f the transaction described above were determined to be an act of self-dealing it would subject the self-dealing persons ta an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation pursuant fo sec_4941 however in order to apply sec_4941 we must first determine if there are disqualified persons in the transaction with the private_foundation a government_official is defined a sec_1 an elective_public_office in the executive or legislative sec_4946 defines a disqualified_person to include substantial contributors to the foundation a foundation_manager which includes directors and officers owners of a certain percentage of the corporation's voting power and any members of the family of any of the foregoing and only for purposes of sec_4941 a government_official as defined in section c branch of the government of the united_states an office in the executive or judicial branch of the government of the united_states appointment to which was made by the president a position in the executive legislative or judicial branch of the government of the united_states a position under the house of representatives or the senate of the united_states held by an individual receiving gross compensation at an annual rate of dollar_figure or more an elective or appointive public_office in the executive legislative or judicial branch of the government of a state possession_of_the_united_states or political_subdivision or other area of any of the foregoing or of the district of columbia held by an individual receiving gross compensation at an annual rate of dollar_figure or more a position as personal or executive assistant or secretary to any of the foregoing or a member of the internal_revenue_service oversight_board government of r is not considered to be a government_official as defined above and therefore is not a disqualified_person with respect to m as such the grants are not direct acts of self- dealing moreover we find no indirect seif-dealing under the facts described mis planning to make distributions to the government of r and the ruling c amounts expended and property transferred by a private_foundation to meet the mandatory payout requirement must be in the form of qualifying distributions pursuant to sec_53_4942_a_-3 i of the foundation regulations a qualifying_distribution includes any amount including program-related investments and reasonable and necessary administrative expenses paid to accomplish one ar more charitable purposes under sec_470 and b of the code other than certain contributions to organizations controlled by the foundation and any amount_paid to acquire an asset used directly in carrying out a charitable purpose within the meaning of sec_504 based on the above facts we have determined that the distributions under the grant projects will be qualifying distributions by m under sec_4942 of the code submitted indicates that the grants from m accomplish one or more of the charitable purposes described in sec_170 and are not contributions to a controlled organization or a private_nonoperating_foundation that the charitable activity of m will be conduced in a foreign_country does not change the fact that these grants are considered to be qualifying distributions revrul_71_460 specifically holds that an activity which is charitable within the meaning of sec_501 if carried on in the untied states would also be charitable activity if carried on in a foreign_country information submitted indicates that m will have in place guidelines and measures which will allow m to be reasonably assured that the grants will be used by the government of r for charitable purposes within the meaning of sec_501 and sec_170 to the government of r are intended to be used to the information moreover the ruling d sec_4943 of the code generally provides that the combined business holdings of a private_foundation and all disqualified persons in any corporation or unincorporated business conducting a business which is not substantially related to the exempt_purpose of the foundation ate limited to of the voting_stock or profits interest in such corporation or business the grant agreements provided by m restrict the use of the funds to the construction and improvement of infrastructure owned by the government of r and to implementing expenses related to the infrastructure m has represented and warranted that it and its disqualified persons has no ownership_interest in this infrastructure and it has no stock interest or other interest in any business enterprises in r m will not receive anything in retum for its grants including any kind of ownership_interest in a business_enterprise that would constitute a business holding under sec_4943 moreover m's making of such grants is not itself a trade_or_business that would constitute a sole_proprietorship of m or a joint_venture with the government of r ruling sec_4944 of the code provides that if a private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes an excise_tax is imposed on the making of such investment sec_53_4944-1 of the foundation regulations provides that the exempt purposes of a private_foundation are considered jeopardized where the foundation managers in making an investment have failed to exercise ordinary business care and prudence in providing for the foundation's long term and short term financial neads as are necessary to carry out its exempt purposes here m's grants in which m does not expect to receive back any principal and will not in any event receive net_income or gain are not investments in the ordinary financial sense of the term if the grants were considered investments under sec_4944 of the code then they would constitute program- related investments ruling 2f sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation foundation a taxable_expenditure is defined to include any amount_paid or incurred by a private to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain tequirements are met to grant funds to an organization unless it is described in sec_509 or or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non- sec_170 purpose section sec_3 a ii of the foundation regulations provides that grants to foreign governments may also be excepted from the expenditure_responsibility_rules provides that a foreign government any agency_or_instrumentality thereof or an international_organization designed by executive_order under u s c will be considered a sec_509 of the gade organization provided that the grant is made for exclusively charitable purposes as described in sec_170 because m's distributions ara going to the government of r m does not need to exercise expenditure_responsibility under sec_4945 that section with respect to such grants because the government of r is deemed a a organization for such purposes regarding earmarking sec_53_4945-5 of the foundation regulations provides that a grant by a private_foundation to a grantee organization which grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant or any named secondary grantee and there does not exist in agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant m has represented that the government of r will make no secondary grants of the funds but only payments of compensation_for goods and services received moreover m's review and approval of contracts to ensure conformity with the terms of the grant agreements is nat the equivalent of earmarking funds for such contractors ruling exempt_purpose or function see sec_1_513-1 a of the regulations is not a trade_or_business within the meaning of sec_513 because there is sec_511 of the code imposes a tax on the unrelated_business_income of organizations_exempt_from_taxation under sec_501 sec_512 provides that unrelated_business_taxable_income is gross_income derived from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_513 defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 provides that trade_or_business inoludes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services therefore in determining whether an income-producing activity is an unrelated_trade_or_business itis necessary to show that there is a trade_or_business the trade_or_business is regularly carried on and the conduct of the trade_or_business is not substantially related to the organization's here m's grant activity no expectation of any profit or even return_of_capital from the activity thus there is no production_of_income expected for m if the activity were considered a trade_or_business and considered to be regularly carried on then it would be a related trade_or_business because it contributes importantly to the accomplishment of m's charitable purposes ruling section dollar_figure45-4 a of the foundation regulations provides that for purposes of sec_4945 of the code the term grants do not ordinarily include salaries or other compensation to employees for example grants do not ordinarily include educational payments to employees which are includible in the employees’ incomes pursuant to sec_61 in addition grants do fot ordinarily include payments including salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation here the services to be provided by the project manager are consulting services like those described in rev_rul to assist the foundation in planning and developing its projects thus under sec_53_4945-4 and sec_5 m's payments to the project manager in furtherance of m's exempt purposes are treated as compensation and not grants ruling s based on the information submitted we rule as follows the grants are for exclusively charitable program-telated activities for purposes of sec_501 and sec_170 c b of the code because they will be used exclusively in the impoverished country of r to create essential public works for the general_public of r and will combat community deterioration the funds disbursed pursuant to the grants will not cause the imposition of any of the following private_foundation_excise_taxes ‘a b the tax on net_investment_income under sec_4940 does not apply because if any funds disbursed pursuant to the grants are required to be repaid fo m such funds represent a repayment of principal not taxable under sec_4940 rather than net_investment_income the goverment of r is unrelated to m and the funds disbursed pursuant to the grants to the government of r will not create any self-dealing pursuant to sec_4941 and there is no indirect act of self-dealing under the facts described the funds disbursed pursuant to the grants are qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 the funds disbursed pursuant to the grants do not create any business holdings within the meaning of sec_4943 the funds disbursed pursuant to the grants do not create any jeopardizing investments within the meaning of sec_4944 the funds provided pursuant to the grants are for exclusively charitable purposes and are not taxable_expenditures pursuant to and are not subject_to the expenditure_responsibility_rules of sec_4945 because the grants are made to the government of r and the government will make ne secondary grants of the funds but only payments of compensation_for goods and services received and the grants will not give rise to unrelated_business_taxable_income under sections of the code the payments te the project manager are fees for personal services rendered in connection with m's program-related charitable activities are considered compensation and not grants this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should foliow the instructions in notice this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the code this ruling is based on the understanding there will be no material changes in the facts upon which itis based any changes that may have a bearing upon your tax status should be reported to the service or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records this ruling does not address the applicability of any section of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
